In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00132-CV
     ___________________________

    SAMANTHA P. BLAIR, Appellant

                     V.

   VICTORIA HUTCHISON, Appellee



 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2019-006884-1


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

      Samantha P. Blair attempts to appeal from the trial court’s “Order Granting

Motion for Reinstatement.” See Tex. R. Civ. P. 165a(3).

      We have jurisdiction over appeals from final judgments and from certain

interlocutory orders made appealable by statute. See Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). When, as here, an order does not dispose of all

pending parties and claims, the order is interlocutory, and unless a statutory exception

applies, the order is unappealable until the trial court signs a final judgment. See Bally

Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Lehmann, 39 S.W.3d at

195; Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.

proceeding). “No statute permits an appeal of an interlocutory order granting a

motion to reinstate under Rule 165a(3).” Marvin v. Schneider, No. 14-20-00338-CV,

2020 WL 5552809, at *1 (Tex. App.—Houston [14th Dist.] Sept. 17, 2020, no pet.)

(per curiam) (mem. op.); see Hale v. Mothershed, 715 S.W.2d 134, 135 (Tex. App.—

Texarkana 1986, no writ).

      We notified Blair of our concern that we lacked jurisdiction over this appeal

because the order did not appear to be a final judgment or appealable order. We

informed her that unless she or any party desiring to continue the appeal filed a

response within ten days showing grounds for continuing the appeal, we would

dismiss it for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. We have received

no response.

                                            2
       Because the trial court’s “Order Granting Motion for Reinstatement” is neither

a final judgment nor an appealable interlocutory order, we dismiss the appeal.1 See

Tex. R. App. P. 42.3(a), 43.2(f).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: June 24, 2021




       1
        Blair might be able to challenge the reinstatement order through other
avenues. See, e.g., Estate of Howley v. Haberman, 878 S.W.2d 139, 140 (Tex. 1994) (orig.
proceeding); Mem’l Hosp. of Galveston Cty. v. Gillis, 741 S.W.2d 364, 365–66 (Tex. 1987);
In re Gen. Motors Corp., 296 S.W.3d 813, 829–30 (Tex. App.—Austin 2009, orig.
proceeding); S. Main Bank v. Wittig, 909 S.W.2d 243, 244 (Tex. App.—Houston [14th
Dist.] 1995, orig. proceeding); cf. Ingram v. Ingram, No. 02-14-00063-CV, 2014 WL
1510049, at *1 (Tex. App.—Fort Worth Apr. 17, 2014, no pet.) (per curiam) (mem.
op.).

                                           3